Title: To Thomas Jefferson from Francis Hopkinson, 6 April 1788
From: Hopkinson, Francis
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philada. April 6th. 1788
          
          It is a very long Time indeed since I have had the Satisfaction of a Line from you. Mr. Rittenhouse had a Letter last Fall in which you mention some Books to have been forwarded for him in a Package address’d either to me or Dr. Franklin, but those Books have not come to hand. I have another Gathering of Magazines, Museums, and News Papers for you, waiting a suitable opportunity.—We are in a high political Fermentation about our new proposed federal Constitution. There are in every State People who have Debts to pay, Interests to support, or Fortunes to make. These  wish for scrambling Times, paper Money Speculations or partial Commercial advantages. An effective general Government will not suit their Views, and of Course there are great oppositions made to the new Constitution, but this opposition chiefly arises from a few leading Party Men in the Towns and Cities who have been very industrious in holding it up as a political Monster to the multitude who know nothing of Government and have gained many Proselytes in the back Counties.—The Lees and Mr. Mason have so exerted themselves in Virginia as to make the Determination of that State doubtful. Maryland is infected with a Mr. Martin, but I am told the Constitution will be adopted there. We shall know in a few Weeks. The Convention met in New Hampshire and adjourned to sometime in June. The City of New York is federal, but the Country much opposed, under the Influence of Govr. Clinton. Altho’ Pennsylvania has long since adopted the proposed System, yet in no State have the People behaved so scandalously as here. George Bryan and his Party (formerly called the Constitutional Party) have been moving Heaven and Earth against the Establishment of a federal Government. Our Papers teem with the most opprobrious Recitings against the System and against all who befriend it. These Scriblers begin with Arguments against the proposed Plan such Arguments as would stand with equal Force against every or any Government that can be devised. They were Arguments against Government in general as an Infringement upon natural Liberty. They then poured forth a torrent of abuse against the Members of the late general Convention personally and individually. You will be surprized when I tell you that our public News Papers have announced General Washington to be a Fool influenced and lead by that Knave Dr. Franklin who is a public Defaulter for Millions of Dollars, that Mr. Morris has defrauded the Public out of many Millions as you please and that they are to cover their frauds by this new Government. What think you of this. Some of the Authors of these inflamatory Publications have been traced, and found to be men of desperate Circumstances. I had the Luck to discover and bring forward into public View on sufficient Testimony the Writer of a Series of abominable abuse, under the Signature Philadelphiensis. He is an Irishman who came from Dublin about 3 Years ago and got admitted as a Tutor in Arithmetic in our University. I am now under the Lash for this Discovery, scarce a Day passes without my Appearance in the News Paper in every scandalous Garb that scribling Vengeance can furnish. I wrote also a Piece stiled The new Roof which had  a great Run. I would send you a Copy but for the Postage. You will probably see it in some of the Papers as it was reprinted in I believe every state.
          I am sorry to tell you that our friend Mr. Rittenhouse is antifederal. However we never touch upon Politics. Dr. Franklin is as well as usual.
          My Mother desires her Love to your Daughter, to which add my affectionate Regards.
          I have long had it in Contemplation to establish a Wax Chandlery here and if I can get some Gentleman to join me in the Scheme, as I believe I shall, I will make the Trial. My Circumstances require some Exertion. I know of nothing so promising. Let me have your Opinion. If I determine upon it I shall request you to send over a Master Workman to superintend the Factory. Be so good as to enquire and inform me, what Capital would be requisite for such a Project, in the large Way. I shall depend much on your Encouragement. Yours ever,
          
            F. Hopkinson
          
        